Judge GREENE
concurring in part and dissenting in part.
While I agree with much in the majority opinion, I believe the defendant is entitled to a new trial on the grounds that the jury’s verdict of guilty is ambiguous and therefore fatally defective.
The jury rendered their verdict on the following verdict form:
We the jury unanimously find the defendant, George Alan Garvick:
Check (X) either:
1. X Guilty of impaired driving; or
2. _ Not guilty
*569At trial the defendant objected to the verdict form used by the trial court and requested the trial court submit the following verdict form:
We, the twelve members of the jury, unanimously find the defendant to be:
_ 1. Guilty of impaired driving
_ (a) by driving while under the influence of an impairing substance
and/or
_ (b) by having consumed sufficient alcohol that at any relevant time after the driving the defendant had an alcohol concentration of 0.10 or more.
or
_ Not guilty.
This court has approved a verdict form similar to that submitted by the defendant since it avoids the risk of a nonunanimous verdict. See State v. Harrell, 96 N.C. App. 426, 433, 386 S.E.2d 103, 106 (1989).
It is impossible to determine from the jury’s verdict whether the jurors unanimously thought the defendant guilty of impaired driving because of N.C.G.S. § 20-138.1(a)(l), because they unanimously thought the defendant guilty of N.C.G.S. § 20-138.1(a)(2), or because some jurors thought the defendant guilty because of § 20-138.1(a)(l) and some because of § 20-138.1(a)(2). Unless twelve jurors agree to one set of facts, unanimity has not occurred. Accordingly, I believe the defendant has been deprived of his constitutional right to be convicted by an unanimous jury. N.C. Const, art. I, § 24.